Citation Nr: 1636495	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from August 1966 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2016, the Veteran testified at a hearing conducted before the undersigned; a transcript of the hearing has been associated with the Veteran's record.  At the hearing the Veteran was granted a 60-day abeyance period to submit additional evidence.  In June 2016 the Veteran submitted additional evidence with a waiver of initial RO consideration of that evidence.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to noise exposure during active military service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus disability is related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  Service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

In this decision, the Board grants the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria, Factual background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including organic diseases of the nervous system such as sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if they are manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303 , 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As there is considerable overlap in the applicable evidence for the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board will discuss the claims together.  

Service records show bilaterally normal hearing on induction examination in June 1966.  The audiological evaluation in pure tone thresholds at that time were,




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
/
-5
LEFT
5
0
5
/
0

Service treatment records (STRs) are silent for any complaints, treatment or diagnosis of hearing loss or tinnitus.  The July 1968 separation examination report showed normal hearing and no significant threshold shift of greater than 10 decibel.  The audiological evaluation in pure tone thresholds, in decibels, were




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
5
LEFT
5
5
5
/
10

Although service records show the Veteran served as a clerk typist, service records also document he had assignment in an engineer battalion (construction) in the Republic of Vietnam from March 1967 to March 1968 where he was exposed to noise from vehicles and artillery.  Thus, exposure to acoustic trauma in service has been conceded.  

A November 2004 VA primary care office visit report revealed the Veteran was seen for concerns about tinnitus.  He reported having ringing in both ears for 4 weeks.  He stated it was a mild degree of constant ringing 24 hours a day.  There may have also been a mild decrease in hearing during that time.  He had no recent loud noise exposure or ototoxic medications.  The assessment was constant tinnitus.

A January 2005 VA audiology consult notes reveal the Veteran was seen with complaints of recent onset (approximately 10 weeks ago) of tinnitus.  He reported that his doctor reviewed his medications and told him that they could not cause tinnitus.  On audiologic evaluation, the Veteran's right ear was within normal limits through 6000 Hertz with mild loss at 8000 Hertz.  The left ear was within normal limits through 3000 Hertz with mild to moderate sensorineural hearing loss at 4000 - 8000 Hertz.  The assessments were speech-in-Noise Test reveals mild difficulty hearing a speck signal in a noisy environment, not a hearing aid candidate, unable to match tinnitus, unable to produce stimulus similar to tinnitus, and no evidence of any external ear, middle ear nor auditory processing disease/disorder.

On May 2010 VA audiology examination, the Veteran reported he was exposed to noise in service from vehicles and some artillery.  He denied any occupational noise after service as he worked in sales/newspaper stand.  Any recreational noise exposure consisted of attending concerts.  On audiological evaluation, pure tone thresholds in decibels were,




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
30
LEFT
10
10
15
25
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The Veteran reported the onset of tinnitus, which had been present for 6 years.  The examiner noted the Veteran's current complaints of tinnitus.  The diagnoses were, right ear hearing loss not disabling per 38 C.F.R. § 3.385 and mild sensorineural left ear hearing loss.  The examiner opined that it is less likely as not that the Veteran's hearing loss and tinnitus are the result of noise exposure while in the service.

In February 2012 the Veteran underwent an audiological evaluation by a private licensed audiologist, A.S.C., Ph.D..  Hearing level in decibels were, 





HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
30
25
40
LEFT
45
35
35
45
55

Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the both ears.

In a February 2012 statement, Dr. A.S.C. noted that the Veteran presented with a longstanding history of bilateral hearing loss and constant tinnitus.  He reported that he first noticed significant difficulty hearing in approximately 2000 and the loss had been gradually progressive since that time; bilateral tinnitus had been present since about 2000 as well.  Tinnitus had been constant for the last 10 or so years and does not vary in pitch or loudness.  On review of the Veteran's military records, Dr. A.S.C. noted that during his initial year in military service the Veteran was in basic training where he was exposed to loud gunfire.  He then underwent clerk training for 8 weeks until he was sent to Vietnam.  Although he went to Vietnam in the capacity of a clerk because of overstaffing he volunteered on convoys which involved delivering and picking up supplies.  As a service volunteer he was exposed to mortar fire and gunfire on a frequent basis.  At no time during his military service did he utilize or was required to utilize hearing protection devices.  He reported a negative history of recreational noise exposure after service.  His history was also negative for pre or post military occupational noise exposure.  Upon discharge from the service in 1968 the Veteran attended college for art and design.  Following college he worked in a variety of store settings and in photography.  He recently retired.  In none of his work environments, post-military, was he exposed to excessive levels of noise.  As he was drafted into the military while attending college there is no significant history of pre-military noise exposure.  

Dr. A.S.C. noted that the Veteran's medical history is positive for high cholesterol high blood pressure and Type II diabetes for which he takes five prescription medications (Metformin Glipizide Propranolol Lisinopril Rosuvastatin).  Although some medications can cause and/or exacerbate hearing loss and/or tinnitus, the Veteran's list of medications does not indicate such medical history of middle ear problems and vertigo was negative per the Veteran's report.  Pure tone testing indicated a mild to moderate sensorineural hearing loss bilaterally worse in the left ear.  For the right ear, thresholds at 250 Hertz, 500 Hertz and 4000 Hertz are greater than 40 decibels.  For the left ear, thresholds at 250 Hertz, 500 Hertz, 3000 Hertz and 4000 Hertz are greater than 40 decibels.  Speech reception thresholds were in good agreement with pure tone findings.  Word recognition performance using the Maryland CNC word list was 94 percent in both ears.  Dr. A.S.C. opined that based on the Veteran's history and audiometric evaluation it is as least as likely as not that his bilateral hearing loss and tinnitus are due to noise exposure while serving in the military.  The Veteran did not have notable pre- or post-military noise exposure and no medical conditions nor was he taking any medications that could cause hearing loss and/or tinnitus.  Results of middle ear testing indicate no physical abnormalities of the ear that could have caused hearing loss and/or tinnitus.  Therefore his hearing loss is likely related to his service-related noise exposure. 

In a May 2016 addendum to the February 2012 statement, Dr. A.S.C. (private licensed audiologist) noted that she was provided with additional documents of the Veteran to review, which included January 2005 VA audiology consult, May 2010 VA audiology examination and an April 2016 audiology note from Pasco Outpatient Clinic.  The April 2016 Audiology Note revealed the Veteran's hearing was within normal limits through 6000 Hertz with a mild loss at 8000 Hertz in the right ear.  In the left ear, results were described as within normal limits through 3000 Hertz, with a mild to moderate sensorineural hearing loss from 4000 through 6000 Hertz.  No specific threshold data were reported.  There were minor discrepancies in pure tone data.  Dr. A.S.C. noted that although the most current thresholds indicate that the Veteran did not have hearing loss "for VA purposes" at that time, it was evident that all evaluations indicate a high frequency hearing loss above 3000 Hertz.  

Dr. A.S.C. opined that based on the Veteran's history and audiometric evaluation, it is as least as likely than not that his bilateral hearing loss and bilateral tinnitus are due to noise exposure while serving in the military.  The rationale for the opinion was that the Veteran's results of middle ear testing indicate no physical abnormalities of the ear that could cause or exacerbate his symptoms.  The Veteran had no notable pre- or post-military noise exposure and had no medical conditions nor was he taking any medications that could cause hearing loss and/or tinnitus.  Dr. A.S.C. further explained that studies have found that hearing loss, and to a lesser extent, tinnitus, is more common in people with diabetes as it is in those who do not have the disease, however it is not known how diabetes is related to hearing loss.  Although previous studies have suggested that diabetes may cause ear damage and hearing loss, it has not been proven.  Further, although there is no scientific evidence that can verify 100 percent to delayed onset changes in noise induced hearing loss or tinnitus, data does exist to support that exposure to excessive noise can result in delayed onset symptoms.  Loud noise exposure can also cause tinnitus (a ringing, buzzing, or roaring in the ears or head).  Tinnitus may subside over time, but can sometimes continue constantly or occasionally through a person's life.  Evidence is sufficient to conclude that noise doses associated with hearing loss are likely to be associated with tinnitus.  Dr. A.S.C. stated that given the evidence, it is her contention that although research cannot support 100 percent that excessive noise exposure contributes to delayed onset hearing loss and tinnitus, the existing research also cannot confirm with 100 percent certainty that these changes do not occur.  Thus, in the absence of any other probable cause, it is as least as likely than not that a significant percentage of the Veteran's symptoms is due to military noise exposure.  

There are conflicting opinions as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus disabilities are related to his service.  The May 2010 VA examiner was of the opinion that it is less likely as not that the Veteran's hearing loss and tinnitus are the result of noise exposure while in the service.  The Veteran submitted a February 2012 and May 2016 addendum from a private licensed audiologist, Dr. A.S.C.  Following a review of the Veteran's record, medical literature, and interview with the Veteran, Dr. A.S.C. determined that it is as least as likely than not that the Veteran's bilateral hearing loss and bilateral tinnitus are due to noise exposure while serving in the military.  Dr. A.S.C. provided well-researched rationale for a positive connection between the Veteran's bilateral hearing loss and tinnitus and noise exposure in service.  Dr. A.S.C. not only provided a comprehensive rationale that was responsive directly to the inquiry in these claims, namely did noise exposure in service cause the current bilateral hearing loss and tinnitus, but she also based such rationale on factual data, sound medical practices and extensive research, to include publications, finding that exposure to high noise levels over a period of time gradually causes permanent damage to the ear and that metabolic changes occur within the ear as a result of noise exposure.  The Board notes that the VA examiner, in comparison provided a far less persuasive rationale.

Moreover, the Veteran is fully competent to report facts observable or within his personal knowledge, and the Board finds his lay testimony competent and credible evidence of noise exposure in basic training and during his tour in Vietnam while he went out on convoys which exposed him to mortar fire and gunfire.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the evidence appears to be at least in relative equipoise on the matter of a nexus to service.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 56.  In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus disabilities are related to his service.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


